[Cite as Lima v. State, 122 Ohio St.3d 155, 2009-Ohio-2597.]




      THE CITY OF LIMA, APPELLEE, v. THE STATE OF OHIO, APPELLANT.
 THE CITY OF AKRON, APPELLEE, v. THE STATE OF OHIO ET AL., APPELLANTS.
          [Cite as Lima v. State, 122 Ohio St.3d 155, 2009-Ohio-2597.]
Municipalities — Residency requirements for employment with municipality —
        R.C. 9.481 — Statute forbidding political subdivisions to require
        employees to live within city limits overrides local legislation imposing
        such requirements — Statute enacted pursuant to authority granted by
        Section 34, Article II, Ohio Constitution.
   (Nos. 2008-0128 and 2008-0418 — Submitted January 20, 2009 — Decided
                                     June 10, 2009.)
                APPEAL from the Court of Appeals for Allen County,
                No. 1-07-21, 177 Ohio App.3d 744, 2007-Ohio-6419.
               APPEAL from the Court of Appeals for Summit County,
                               No. 23660, 2008-Ohio-38.
                                 __________________
        PFEIFER, J.
        {¶ 1} R.C. 9.481(B)(1) states that “no political subdivision shall require
any of its employees, as a condition of employment, to reside in any specific area
of the state.” The issue in this case is whether R.C. 9.481 was enacted pursuant to
the authority granted to the General Assembly by Section 34, Article II of the
Ohio Constitution. If it was so enacted, its provisions override any conflicting law
of a political subdivision, including residency requirements imposed by
municipalities pursuant to the Home Rule Amendment, Section 3, Article XVIII
of the Ohio Constitution. We hold that R.C. 9.481 was enacted pursuant to the
authority granted by Section 34 and that the local laws before us in this case
therefore cannot stand.
                            SUPREME COURT OF OHIO




                      I. City of Lima, case No. 2008-0128
       {¶ 2} Lima City Charter Section 72 allows the Lima City Council to
establish a residency requirement for city employees. Pursuant to this authority,
the Lima City Council passed Ordinance 201-00, requiring all employees
appointed by the mayor to reside within the city limits. When R.C. 9.481 was
enacted, the city of Lima brought a civil action against the state seeking a
declaration that the statute is unconstitutional, contending that it falls outside
Section 34, Article II, because R.C. 9.481 does not involve all employees. Lima
further asserted that R.C. 9.481 violates the city’s powers of self-government
under Sections 3 and 7, Article XVIII of the Ohio Constitution.
       {¶ 3} The trial court granted summary judgment for the state, ruling that
R.C. 9.481 is constitutional because it was enacted pursuant to the broad authority
granted to the legislature under Section 34, Article II. Therefore, R.C. 9.481
prevails over the city of Lima’s residency requirements. The court of appeals
reversed, holding that R.C. 9.481 is not “economic legislation” and does not
concern employees’ working environment, and therefore it could not have been
enacted pursuant to Section 34, Article II. Lima v. State, 177 Ohio App.3d 744,
2007-Ohio-6419, 896 N.E.2d 149, ¶ 61. Thus, the statute cannot prevail over the
home-rule provisions of the Constitution. Because R.C. 9.481 interferes with
local self-government and because it is not a “general law,” it violates Section 3,
Article XVIII of the Ohio Constitution, which authorizes political subdivisions to
“exercise all powers of local self-government.”
                     II. City of Akron, case No. 2008-0418
       {¶ 4} Sections 105a and 106(5b) of the Charter of the City of Akron
require that classified and unclassified civil servants of Akron reside within Akron
for the duration of their employment. On May 1, 2006, the city of Akron filed a
complaint seeking a declaration that R.C. 9.481’s prohibition against residency




                                         2
                                January Term, 2009




requirements is unconstitutional facially and as applied. The complaint contends
that R.C. 9.481 could not have been enacted under Section 34, Article II of the
Ohio Constitution, because it does not provide for the comfort, health, safety, and
welfare of employees.        The complaint further alleged that R.C. 9.481
unconstitutionally interferes with the powers of local self-government granted by
Section 3, Article XVIII of the Ohio Constitution.
       {¶ 5} On May 2, 2006, the Akron firefighter and police unions filed a
complaint against the city of Akron and Mayor Donald L. Plusquellic seeking a
declaration that R.C. 9.481 prevails over the city’s residency requirements. The
trial court consolidated the cases and granted summary judgment for the state and
the unions.
       {¶ 6} The trial court determined that R.C. 9.481 was enacted for the
“general welfare” of employees and therefore comes within the purview of
Section 34, Article II of the Ohio Constitution. Because Section 34 provides that
“no other provision of the constitution shall impair or limit” the General
Assembly’s power to enact legislation pursuant to the authority granted by that
section, the Home Rule Amendment has no application, and the charter provision
must fall.
       {¶ 7} The city of Akron appealed, and the court of appeals reversed,
holding that the legislature’s broad authority under Section 34 to pass laws for the
“general welfare” of employees does not include the authority to enact R.C. 9.481.
The court reasoned that R.C. 9.481, unlike other legislation upheld under Section
34, “does not address any significant social issues impacting the public at large; it
is not part of a comprehensive legislative scheme, but deals with a single issue;
and it applies to a relatively small segment of the population (those who are
employed by political subdivisions, are subject to residency requirements, and
would choose to live elsewhere if allowed to do so).” State v. Akron, Summit




                                         3
                               SUPREME COURT OF OHIO




App. No. 23660, 2008-Ohio-38, at ¶ 24. The court further ruled that R.C. 9.481 is
not a “general law.” Id. at ¶ 32-33. Thus, the Akron provisions are not prohibited
by the Home Rule Amendment’s ban on local laws that conflict with “general
laws.” See Section 3, Article XVIII, Ohio Constitution (municipalities shall have
power to pass such local laws “as are not in conflict with general laws”).
       {¶ 8} The causes are before this court pursuant to the allowance of
discretionary appeals.
                                    III. Analysis
       {¶ 9} It is abundantly clear that Sections 105a and 106(5b) of the Charter
of the City of Akron and Lima City Ordinance 201-00 conflict with R.C. 9.481.
Given this conflict, the issues before us are straightforward: was R.C. 9.481
enacted pursuant to Section 34, Article II of the Ohio Constitution, and if so, does
it prevail over ordinances enacted pursuant to Section 3, Article XVIII of the Ohio
Constitution? We conclude that R.C. 9.481 was enacted pursuant to Section 34
and that it prevails over conflicting local laws, because no other provision of the
Constitution can “limit or impair” laws enacted pursuant to Section 34.
                               A. Section 34, Article II
       {¶ 10} Section 34, Article II of the Ohio Constitution states that the
General Assembly may enact laws “providing for the comfort, health, safety and
general welfare of all employes; and no other provision of the constitution shall
impair or limit this power.”
       {¶ 11} “This court has repeatedly interpreted Section 34, Article II as a
broad grant of authority to the General Assembly, not as a limitation on its power
to enact legislation.” (Emphasis sic.) Am. Assn. of Univ. Professors, Cent. State
Univ. Chapter v. Cent. State Univ. (1999), 87 Ohio St.3d 55, 61, 717 N.E.2d 286.
See also Rocky River v. State Emp. Relations Bd. (1989), 43 Ohio St.3d 1, 13, 539
N.E.2d 103 (Section 34 is “a broad grant of authority to the legislature to provide




                                          4
                                January Term, 2009




for the welfare of all working persons”); Cent. Ohio Transit Auth. v. Transport
Workers Union of Am., Local 208 (1988), 37 Ohio St.3d 56, 62, 524 N.E.2d 151.
       {¶ 12} On at least three separate occasions, this court has upheld the
constitutionality of statutes enacted pursuant to Section 34, Article II. In Rocky
River, we relied on Section 34 in upholding the constitutionality of a statute that
mandated binding arbitration between a city and its safety forces in the event of a
collective-bargaining impasse, rejecting the city’s argument that the statute
interfered with its home-rule powers. Id. at paragraph two of the syllabus. In
State ex rel. Bd. of Trustees of Police & Firemen’s Pension Fund v. Bd. of
Trustees of Police Relief & Pension Fund of Martins Ferry (1967), 12 Ohio St.2d
105, 106, 41 O.O.2d 410, 233 N.E.2d 135, we upheld as constitutional a statute
that required local police pension funds to surrender their assets to a newly created
state-controlled disability and pension fund for police officers and fire fighters,
again rejecting objections based on home rule in favor of a broad reading of
Section 34. Although the case did not involve a home-rule issue, Am. Assn. of
Univ. Professors upheld as constitutional under Section 34’s “broad grant of
authority” a statute that increased teaching-hour requirements for faculty at state
universities. 87 Ohio St.3d at 62, 717 N.E.2d 286.
       {¶ 13} As we noted at the outset, R.C. 9.481 states that “no political
subdivision shall require any of its employees, as a condition of employment, to
reside in any specific area of the state.”      Considering the statutes declared
constitutional in Rocky River, Am. Assn. of Univ. Professors, and Pension Fund,
we conclude that R.C. 9.481 provides for the comfort and general welfare of
employees. By allowing city employees more freedom of choice of residency,
R.C. 9.481 provides for the employees’ comfort and general welfare. Requiring
employees to live in a specific city, as Sections 105a and 106(5b) of the Charter of
the City of Akron and Lima City Ordinance 201-00 do, conflicts with the




                                         5
                             SUPREME COURT OF OHIO




prohibition in R.C. 9.481 against such residency restrictions.          The General
Assembly expressly declared in enacting the statute that “it is a matter of
statewide concern to generally allow the employees of Ohio's political
subdivisions to choose where to live, and that it is necessary to generally prohibit
political subdivisions from requiring their employees, as a condition of
employment, to reside in any specific area of the state in order to provide for the
comfort, health, safety, and general welfare of those public employees.” 2006
Sub.S.B. No. 82, Section 3.          Although it does not affect our constitutional
analysis, we note that the General Assembly included in R.C. 9.481 an exception
that permits localities to require certain employees to live no farther away than
adjacent counties to “ensure adequate response times * * * to emergencies or
disasters.” R.C. 9.481(B)(2)(b).
       {¶ 14} Here, as in Am. Assn. of Univ. Professors, the General Assembly
believed that “the public interest necessitated legislative intervention. It enacted a
law, therefore, to address and modify the existing concern.” 87 Ohio St.3d at 61,
717 N.E.2d 286. R.C. 9.481 provides for the comfort and general welfare of
public employees by ensuring that they will be able to choose the municipality in
which they reside. We hold that R.C. 9.481 was enacted pursuant to the authority
granted in Section 34, Article II.
                      B. R.C. 9.481 Prevails over Ordinances
       {¶ 15} Section 34, Article II states that “no other provision of the
constitution shall impair or limit” the General Assembly’s ability to enact laws
pursuant to that section. We have stated that Section 34 “expressly states in
‘clear, certain and unambiguous language’ that no other provision of the
Constitution may impair the legislature's power under Section 34. [Pension Fund,
12 Ohio St.2d] at 107, 41 O.O.2d at 412, 233 N.E.2d at 137. This prohibition, of
course, includes the ‘home rule’ provision contained in Section 3, Article XVIII.




                                            6
                               January Term, 2009




Id. at 106, 41 O.O.2d at 411, 233 N.E.2d at 137.” (Emphasis sic.) Rocky River,
43 Ohio St.3d at 13, 539 N.E.2d 103. Thus, even if we assume that Sections 105a
and 106(5b) of the Charter of the City of Akron and Lima City Ordinance 201-00
were enacted pursuant to Section 3, Article XVIII, which authorizes
municipalities “to exercise all powers of local self-government,” they cannot stand
because they “impair or limit” the power of the General Assembly to enact R.C.
9.481 pursuant to Section 34. See Dayton v. State, 176 Ohio App.3d 469, 2008-
Ohio-2589, 892 N.E.2d 506, ¶ 77 (Section 34 is a grant of plenary power not
subject to limitations). But see Rocky River, 43 Ohio St.3d at 36-37, 539 N.E.2d
103 (Wright, J., dissenting) (expressing concern over the notion that no statute
enacted pursuant to Section 34 may ever be held unconstitutional based on any
other provision in the Ohio Constitution).
       {¶ 16} Because we conclude that the General Assembly enacted R.C.
9.481 pursuant to Section 34, Article II of the Ohio Constitution, “the home-rule
sections do not apply, [and] we make no further comment on the home-rule
arguments of the parties.” Rocky River, 43 Ohio St.3d at 13, 539 N.E.2d 103.
Our resolution of this case also makes it unnecessary for us to address the
argument that Sections 105a and 106(5b) of the Charter of the City of Akron and
Lima City Ordinance 201-00 would prevail if R.C. 9.481 had been enacted
pursuant to a section of the Constitution other than Section 34 or the argument
that R.C. 9.481 is not a “general law” addressing a matter of “statewide concern.”
Because “no other provision of the constitution shall impair or limit” the power
granted to the General Assembly pursuant to Section 34, Article II, R.C. 9.481
prevails over Sections 105a and 106(5b) of the Charter of the City of Akron and
Lima City Ordinance 201-00.
                                 IV. Conclusion




                                         7
                             SUPREME COURT OF OHIO




       {¶ 17} We conclude that R.C. 9.481 is constitutional and, therefore, that
municipalities may not require their employees to reside in a particular
municipality, other than as provided in R.C. 9.481(B)(2)(b).
                                                                Judgments reversed.
       LUNDBERG STRATTON, O’CONNOR, O’DONNELL, and CUPP, JJ., concur.
       MOYER, C.J., and LANZINGER, J., dissent.
                               __________________
       O’DONNELL, J., concurring.
       {¶ 18} Lest any reader be confused by the analysis offered in the
dissenting opinions filed here, this is not a home-rule analysis case.
       {¶ 19} Rather, the simple holding of this case involves an interpretation
that the phrase “general welfare of all employes,” as set forth in Section 34,
Article II of the Ohio Constitution, authorizing the legislature to enact laws
relating to “hours of labor, establishing a minimum wage, and providing for the
comfort, health, safety and general welfare of all employes,” includes restrictions
on where employees may reside as a condition of employment. Nothing more. It
is neither an expansion of language nor an undercutting of dual sovereignty.
       {¶ 20} For more than two decades, this court has held this section of the
Ohio Constitution to be a broad grant of legislative authority. Am Assn. of Univ.
Professors, Cent. State Univ. Chapter v. Cent. State Univ. (1999), 87 Ohio St.3d
55, 61, 717 N.E.2d 286; see also Rocky River v. State Emp. Relations Bd. (1989),
43 Ohio St.3d 1, 41, 539 N.E.2d 103; Cent. Ohio Transit Auth. v. Transport
Workers Union of Am., Local 208 (1988), 37 Ohio St.3d 56, 62, 524 N.E.2d 151.
       {¶ 21} Nothing in Ohioans for Concealed Carry, Inc. v. Clyde, 120 Ohio
St.3d 96, 2008-Ohio-4605, 896 N.E.2d 967, suggests anything unusual about
future home-rule cases. In Clyde, we applied our widely recognized, three-step
home-rule analysis and concluded that the city’s ordinance, banning concealed




                                          8
                                January Term, 2009




handguns in city parks, was unconstitutional because it constituted an exercise of
police power that conflicted with a general state law. Id. at ¶1.
       {¶ 22} Moreover, despite any claims to the contrary, we have applied the
same three-step home-rule analysis utilized in Clyde to uphold the valid exercise
of home-rule authority by municipalities. See, e.g., Mendenhall v. Akron, 117
Ohio St.3d 33, 2008-Ohio-270, 881 N.E.2d 255, syllabus (“An Ohio municipality
does not exceed its home rule authority when it creates an automated system for
enforcement of traffic laws that imposes civil liability upon violators, provided
that the municipality does not alter statewide traffic regulations”); Canton v.
State, 95 Ohio St.3d 149, 2002-Ohio-2005, 766 N.E.2d 963 (holding that portions
of R.C. 3781.184 were not “general laws” and therefore violated the Home Rule
Amendment when they prevented political subdivisions from prohibiting or
restricting the location of manufactured homes in any zone or district in which a
single-family home is permitted, but permitted private landowners to incorporate
such prohibitions in restrictive covenants). Thus, despite claims to the contrary,
constitutional home-rule authority retains its vitality in Ohio.
       PFEIFER, LUNDBERG STRATTON, and CUPP, JJ., concur in the foregoing
opinion.
                               __________________
       MOYER, C.J., dissenting.
       {¶ 23} I concur in the dissenting opinion of Justice Lanzinger for all of the
reasons she has expressed regarding the misapplication of Section 34, Article II of
the Ohio Constitution by the majority opinion.
       {¶ 24} I write separately to observe that with the rationale used by the
majority in this case and by the majority in Ohioans for Concealed Carry, Inc. v.
Clyde, 120 Ohio St.3d 96, 2008-Ohio-4605, 896 N.E.2d 967, a course has been
set that will result in the resolution of very few important policy decisions by




                                          9
                            SUPREME COURT OF OHIO




elected officials of local government when the General Assembly decides to
intervene. The balance struck in the Ohio Constitution between the officials of
local government determining those issues that have no statewide application and
the General Assembly determining issues of general public interest is now tipped
dramatically against the authority of local elected officials under the new
conception of home rule.
       {¶ 25} I suggest that if such a dramatic change in the application of
constitutional principles is to be created, it should be through an amendment to
the Ohio Constitution and not through the decisions of this court.
       {¶ 26} Because today’s decision once again undercuts the system of dual
sovereignty established in the Ohio Constitution and supported by earlier
decisions of this court, I respectfully dissent from the decision and the opinion of
the majority.
       LANZINGER, J., concurs in the foregoing opinion.
                              __________________
       LANZINGER, J., dissenting.
       {¶ 27} Because the majority interprets the reach of Section 34, Article II
of the Ohio Constitution too broadly, I respectfully dissent.        In plain terms,
Section 34 enables the General Assembly to pass laws related to hours of labor,
minimum wage, and the health, safety, and general welfare of all employees. By
expanding this language to include the authority to ban residency requirements by
political subdivisions, the majority has opened the door for the General Assembly
to use this section – which trumps all other constitutional provisions – in a
conceivably limitless variety of situations to eviscerate municipal home rule. I
would hold that R.C. 9.481 was not enacted pursuant to Section 34 authority, and
that the Section 3, Article XVIII municipal home-rule provision of the
Constitution prevails over R.C. 9.481.




                                         10
                               January Term, 2009




          I. Section 34, Article II of the Ohio Constitution Grants a
                             Circumscribed Power
       {¶ 28} In concluding that R.C. 9.481(B)(1) was validly enacted, the
majority reads Section 34 of the Ohio Constitution very broadly. I believe that the
Court of Appeals for Allen County correctly applied the interpretive rule of
noscitur a sociis to Section 34. See Lima v. State, 177 Ohio App.3d 744, 2007-
Ohio-6419, 896 N.E.2d 149, ¶ 32-36. This rule of statutory construction “follows
from the premise that ‘the coupling of words denotes an intention that they should
be understood in the same general sense.’ ” Wilson v. Stark Cty. Dept. of Human
Servs. (1994), 70 Ohio St.3d 450, 453, 639 N.E.2d 105, quoting 2A Sutherland
Statutory Construction (5 Ed.Singer Rev.1992) 183, Section 47.16.
       {¶ 29} Section 34 provides that “[l]aws may be passed fixing and
regulating the hours of labor, establishing a minimum wage, and providing for the
comfort, health, safety and general welfare of all employes; and no other provision
of the constitution shall impair or limit this power.” Looking at the words
together, we see that this section gives the General Assembly authority to enact
legislation relating to (1) hours of labor, (2) minimum wages, and (3) the comfort,
health, safety, and general welfare of all employees. The first two clauses of
Section 34 specifically concern work-related conditions: hours and wages. The
rule of noscitur a sociis requires that the third clause (“the general welfare
clause”) be similarly limited to work-related conditions. Because a person’s place
of residence is not work-related, I would hold that Section 34 does not give the
legislature the authority to enact laws eliminating municipal residency
requirements.
       {¶ 30} During the sessions of the 1912 Constitutional Convention, Judge
Dennis Dwyer, temporary chairman of the Constitutional Convention and member
of the Committee on Labor, offered a statement on the purpose of the proposal




                                        11
                                SUPREME COURT OF OHIO




that became Section 34: “Therefore, give your employes fair living wages, good
sanitary surroundings during hours of labor, protection as far as possible against
danger, a fair working day.          Make his life as pleasant for him as you can
consistent with his employment.”                2 Proceedings and Debates of the
Constitutional Convention of the State of Ohio (1913) 1332-1333.
        {¶ 31} The proposal that arose from the constitutional convention and
became Section 34 was prompted by “a desire among the drafters to improve the
working conditions of men, women, and children in terms of the number of hours
of work each day, the minimum wage to be paid, and the environment in which
work was being performed.”            (Emphasis added.) Rocky River v. State Emp.
Relations Bd. (1989), 43 Ohio St.3d 1, 28, 539 N.E.2d 103 (“Rocky River IV”)
(Wright, J., dissenting).
        {¶ 32} R.C. 9.481(B)(1)’s limitation on the authority of political
subdivisions to place residency requirements on their employees puts the statute
outside of the scope of Section 34.1               The statute applies only to political
subdivisions — every other employer in the state is free to require that its
employees reside in a specific area of the state. Because R.C. 9.481(B)(1) does
not fall within the scope of the general welfare clause and applies only to a limited
class of employees of the state, rather than all employees, I would hold that it was
not enacted pursuant to Section 34.
               II. Further Expansion of Section 34 Is Unwarranted
        {¶ 33} The majority relies upon three of this court’s previous decisions to
support its conclusion that R.C. 9.481(B)(1) was validly enacted under Section 34.



1. Notably, the Legislative Service Commission expressed concern over whether the statute would
survive a constitutional challenge on this point. See Legislative Service Commission Final Bill
Analysis, Sub.S.B. No. 82, 126th General Assembly, comment 3.




                                              12
                                January Term, 2009




A close reading of these cases, however, shows that reliance upon these decisions
is questionable.
                         A. Am. Assn. of Univ. Professors
       {¶ 34} The first case is distinguishable, because it did not involve a home-
rule issue and dealt specifically with hours of labor rather than the general welfare
clause. Am. Assn. of Univ. Professors, Cent. State Univ. Chapter v. Cent. State
Univ. (1999), 87 Ohio St.3d 55, 717 N.E.2d 286. In challenging a new policy
increasing teaching requirements adopted pursuant to R.C. 3345.45, which sought
an increase in statewide undergraduate teaching, the association had argued that
Section 34 permits the legislature to enact only those laws that benefit employees,
and that laws such as R.C. 3345.45 that burden employees are unconstitutional
under that section. Id. at 60, 717 N.E.2d 286. The court concluded that R.C.
3345.45 did not violate Section 34 and that R.C. 3345.45 had been enacted to
address “a disturbing trend in faculty workload at public universities.” Id. at 61,
717 N.E.2d 286. Because the statute under discussion explicitly regulated hours
of labor, which R.C. 9.481 does not do, Am. Assn. of Univ. Professors is unhelpful
in examining the residency ordinances.
                                 B. Pension Fund
       {¶ 35} The second case relied upon is a brief, three-page decision granting
a writ of mandamus. State ex rel. Bd. of Trustees of Police & Firemen’s Pension
Fund v. Bd. of Trustees of Police Relief & Pension Fund (1967), 12 Ohio St.2d
105, 41 O.O.2d 410, 233 N.E.2d 135 (“Pension Fund”). Faced with the near
insolvency of a majority of locally administered police and firefighter pension
funds, the General Assembly enacted legislation to provide for the central
administration of local pension funds through a statewide pension fund modeled
after the Public Employees Retirement System.          Rocky River v. State Emp.
Relations Bd. (1988), 39 Ohio St.3d 196, 206-207, 530 N.E.2d 1 (Moyer, C.J.,




                                         13
                                 SUPREME COURT OF OHIO




dissenting). Although the Pension Fund court stated that “the firemen and police
of the various localities of Ohio are employees within the scope of [Section 34],”
Pension Fund, 12 Ohio St.2d at 107, 41 O.O.2d 410, 233 N.E.2d 135, the holding
was based on the need for a comprehensive statutory scheme to preserve the
solvency of pension funds and thus was a necessary measure for preserving the
financial well-being of the state’s police officers and firefighters. The case does
not support the proposition that an employee’s place of residence falls within the
scope of Section 34.
                                     C. Rocky River IV
        {¶ 36} The third case relied upon by the majority is Rocky River IV, 43
Ohio St.3d 1, 539 N.E.2d 103, which resulted in the expansion of Section 34’s
scope to include binding arbitration. The case has a unique procedural history.2
        {¶ 37} In rejecting the city of Rocky River’s argument that Section 34 was
intended to apply only to matters involving a minimum wage, the majority posed
an all-or-nothing dichotomy: either Section 34 applied only to minimum-wage
matters, or the plain language of Section 34 encompassed an extremely broad
array of subjects. See Rocky River IV, 43 Ohio St.3d at 13-16, 539 N.E.2d 103.
Concluding in favor of an extremely broad reading, the majority in Rocky River IV


2. On November 2, 1988, this court issued a four-to-three decision striking down as
unconstitutional R.C. 4117.14(I), which mandated binding arbitration after impasses had been
reached in certain collective-bargaining disputes between municipal safety forces and municipal
employers. Rocky River v. State Emp. Relations Bd. (1988), 39 Ohio St.3d 196, 530 N.E.2d 1
(“Rocky River I”). On December 13, 1988, the court denied a motion for reconsideration of the
case. Rocky River v. State Emp. Relations Bd. (1988), 40 Ohio St.3d 606, 533 N.E.2d 270
(“Rocky River II”). The composition of the court changed in January 1989 as Justice Resnick
replaced Justice Locher, and on February 10, 1989, the court announced its extraordinary decision
to grant a motion for reconsideration of the previous decision denying reconsideration. Rocky
River v. State Emp. Relations Bd. (1989), 41 Ohio St.3d 602, 535 N.E.2d 657 (“Rocky River III”).
Three months later, the court announced its four-to-three decision upholding the constitutionality
of R.C. 4117.14(I). Rocky River v. State Emp. Relations Bd. (1989), 43 Ohio St.3d 1, 539 N.E.2d
103 (“Rocky River IV”). See Sweet, Ohio’s Ban on Municipal Residency Requirements: Can the
Employee Welfare Provision of the Ohio Constitution Protect the Ban from Home Rule
Challenges? (2008), 56 Clev.St.L.Rev. 709, 715-724.




                                               14
                                 January Term, 2009




relied on Pension Fund, which it found “extremely instructive,” id. at 16, despite
that decision’s brevity and lack of legal analysis. The majority considered the
code sections upheld in Pension Fund and remarked that these sections were
“considerably more intrusive on a municipality’s power of home rule than [the
statute at issue in Rocky River IV].” Id. After further stating that “the statutory
scheme upheld in Pension Fund constituted a substantial infringement of local
powers of self-government,” the majority concluded that the binding-arbitration
statute was validly enacted under Section 34 and therefore unassailable on home-
rule grounds. Id. at 17-18, 20, 539 N.E.2d 103.
       {¶ 38} R.C. 4117.14(I), the statute at issue in Rocky River IV, relates to
mandatory arbitration between a city and its safety forces in the event of a
collective-bargaining impasse. It requires the parties to accept and implement any
final settlement resulting from arbitration. The subject of the impasse was the
firefighters’ salary. Rocky River IV, 43 Ohio St.3d at 1, 539 N.E.2d 103. As with
salary, the primary subjects of any potential mandatory arbitration would likely
involve hours, wages, or other work-related conditions.          The mandatory-
arbitration provision therefore arguably falls under the purview of Section 34,
unlike residency requirements. But the all-or-nothing approach in Rocky River IV
allowed the court to open the door for a seemingly unlimited reading of Section
34, unfettered by any other constitutional provision. If there are no limits on the
subject matter the legislature may address under the rubric of “general welfare of
all employes,” then it has limitless power to enact any and all laws that arguably
affect employees in the state.
       {¶ 39} An analysis of the level of infringement on local powers of self-
government is irrelevant to the question of whether a law is validly enacted
pursuant to Section 34. The Rocky River IV majority needed only to look at
whether the mandatory-arbitration statute related to any of the subjects listed in




                                         15
                            SUPREME COURT OF OHIO




Section 34. Second, by choosing to base its analysis on the level of infringement
on self-government powers, the Rocky River IV majority conflated Section 34 and
home-rule analyses. Rocky River IV is therefore of little precedential value.
                           D. The Limits of Section 34
       {¶ 40} While I agree with the majority that, considered together, Am.
Assn. of Univ. Professors, Pension Fund, and Rocky River IV stand for the
proposition that Section 34 does grant broad power to the General Assembly, I
also agree with the Allen County Court of Appeals’ characterization of the Am.
Assn. of Univ. Professors, Pension Fund, and Rocky River IV decisions as all
dealing with “employee economic welfare.” Lima v. State, 177 Ohio App.3d 744,
2007-Ohio-6419, 896 N.E.2d 149, at ¶ 54.          Am. Assn. of Univ. Professors
specifically concerns hours of labor. Pension Fund and Rocky River IV deal
specifically with wages and collective bargaining, two issues that directly touch
upon work-related conditions.     The broad power given under Section 34 is
circumscribed and does not extend so far as to allow the General Assembly to
regulate where a person might reside.
       {¶ 41} The majority concludes its Section 34 analysis by stating, “R.C.
9.481 provides for the comfort and general welfare of public employees by
ensuring that they will be able to choose the municipality in which they reside.”
Majority opinion at ¶ 14. This statement ignores the fact that the general welfare
clause of Section 34 is limited to work-related conditions and instead opens the
door for the General Assembly to justify any legislation that affects employees.
Under the majority’s overly broad reading of Section 34, the state would
conceivably have the power to enact legislation mandating that employees be
required to live in the municipality in which they are employed. I would not give
the General Assembly such broad power in contravention of the plain language of




                                         16
                                January Term, 2009




Section 34, particularly when the supremacy clause within that section makes an
enactment under it virtually unassailable.
       {¶ 42} Because I contend that R.C. 9.481 was not enacted pursuant to
Section 34, I would conduct a home-rule analysis to determine whether the
municipal enactments in these cases conflict with R.C. 9.481.
   III. The Municipal Residency Requirements Prevail under Home Rule
       {¶ 43} In Ohio, the home-rule powers of municipalities arise from Section
3, Article XVIII of the Ohio Constitution, which provides that municipalities are
authorized “to exercise all powers of local self-government and to adopt and
enforce within their limits such local police, sanitary and other similar regulations,
as are not in conflict with general laws.” To evaluate whether a municipal charter
or ordinance has exceeded the municipality’s home-rule powers, we use a three-
part test. A state statute takes precedence over a local ordinance when “(1) the
ordinance is an exercise of the police power, rather than of local self-government,
(2) the statute is a general law, and (3) the ordinance is in conflict with the
statute.” Mendenhall v. Akron, 117 Ohio St.3d 33, 2008-Ohio-270, 881 N.E.2d
255, ¶ 17.
      A. The Municipal Enactments Are a Matter of Local Self-Government
       {¶ 44} If municipal charters or city ordinances that are alleged to conflict
with a state statute relate solely to self-government, the analysis stops, because the
Constitution authorizes a municipality to exercise all powers of local self-
government within its jurisdiction. Am. Financial Servs. Assn. v. Cleveland, 112
Ohio St.3d 170, 2006-Ohio-6043, 858 N.E.2d 776, ¶ 23. The test for determining
whether municipal actions constitute self-government is stated in Cleveland Elec.
Illuminating Co. v. Painesville (1968), 15 Ohio St.2d 125, 44 O.O.2d 121, 239
N.E.2d 75 (“C.E.I.”): “ ‘To determine whether legislation is such as falls within
the area of local self-government, the result of such legislation or the result of the




                                         17
                              SUPREME COURT OF OHIO




proceedings thereunder must be considered.           If the result affects only the
municipality itself, with no extraterritorial effects, the subject is clearly within the
power of local self-government and is a matter for the determination of the
municipality. However, if the result is not so confined it becomes a matter for the
General Assembly.’ ”       Id. at 129, 44 O.O.2d 121, 239 N.E.2d 75, quoting
Beachwood v. Cuyahoga Cty. Bd. of Elections (1958), 167 Ohio St. 369, 371, 5
O.O.2d 6, 148 N.E.2d 921. The existence of adverse extraterritorial effects does
not automatically mean an ordinance is not a matter of self-government.
Cleveland v. Shaker Hts. (1987), 30 Ohio St.3d 49, 30 OBR 156, 507 N.E.2d 323,
paragraph two of the syllabus (“Adverse extraterritorial traffic effects on a
neighboring municipality are not, standing alone, enough to overcome the
presumption of the validity of a legislative enactment taken under a municipality’s
home rule powers”).
       {¶ 45} We have applied the C.E.I. test in holding that “[a] chartered
municipality, under its home-rule authority, may enact an ordinance limiting the
jurisdiction of its civil service commission to only city employees notwithstanding
R.C. 124.011(A).” Ohio Assn. of Pub. School Emp., Chapter No. 471 v.
Twinsburg (1988), 36 Ohio St.3d 180, 522 N.E.2d 532, at syllabus. In Twinsburg,
the association had argued that an ordinance limiting the constituency to be served
by its local civil service commission was a matter of statewide concern rather than
local self-government. Even though the ordinance limited access to the city’s
civil service commission by excluding a multi-city school district, we concluded
that the ordinance related solely to the government and administration of the
internal affairs of the municipality. Id. at 184, 522 N.E.2d 532. The potential
extraterritorial effects of excluding a multi-city school district from the
jurisdiction of a municipality’s civil service commission bear some similarities to
the potential extraterritorial effects of residency requirements. But as with the




                                          18
                                     January Term, 2009




ordinance in Twinsburg, the residency requirements here relate solely to the
municipalities’ self-government.
        {¶ 46} The state argues that it has a strong interest in ensuring open and
fair access for all Ohioans to public-sector employment opportunities and in
promoting free choices by its citizens for where their families should reside.3
However, these justifications do not require a conclusion that municipal-residency
requirements affect the general public of the state as a whole more than they do
the city residents.       There is no constitutional right to be employed by a
municipality, let alone to be so employed while living elsewhere. McCarthy v.
Philadelphia Civ. Serv. Comm. (1976), 424 U.S. 645, 646-647, 96 S.Ct. 1154, 47
L.Ed.2d 366; Buckley v. Cincinnati (1980), 63 Ohio St.2d 42, 44, 17 O.O.3d 26,
406 N.E.2d 1106.            Municipalities clearly have a strong interest in the
qualifications of their employees and the makeup of their work forces. Just as a
private employer may seek employees who are invested members of the local
community, a municipality may place a great premium on hiring individuals who
exhibit a high level of commitment to that municipality.
        {¶ 47} It is well settled that the terms and conditions of employment for
municipal officers are purely a local matter. See, e.g., State ex rel. Frankenstein
v. Hillenbrand (1919), 100 Ohio St. 339, 343, 126 N.E. 309 (qualification, duties,
and manner of selection of municipal officers come within the purview of local
self-government.); State ex rel. Hackley v. Edmonds (1948), 150 Ohio St. 203,


3. The interpretation of Ohio law by the Legislative Service Commission conflicts with the state’s
position: “Residency requirements for municipal employees most likely are a matter of local self-
government, which can be overcome only when there is a state law expressing a matter of
statewide concern. Case law has shown Ohio courts recognize the local nature of employment
matters involving residency issues. While there may be some extraterritorial impact from
municipal ordinances creating residency requirements, courts may find the issue to be
predominantly one of local concern, and, therefore, such a municipal ordinance would be upheld.”
Legislative Service Commission Final Bill Analysis, Sub.S.B. No. 82, 126th General Assembly,
comment 1.




                                               19
                            SUPREME COURT OF OHIO




216, 37 O.O. 474, 80 N.E.2d 769 (selection, compensation, and purely local duties
of municipal officers do not conflict with any general problem or concern of the
state at large); State ex rel. Canada v. Phillips (1958), 168 Ohio St. 191, 5 O.O.2d
481, 151 N.E.2d 722, paragraph one of the syllabus (“The appointment of officers
in the police force of a city represents the exercise of a power of local self-
government within the meaning of those words as used in Sections 3 and 7 of
Article XVIII of the Ohio Constitution”).
       {¶ 48} Qualifications regarding the residency of municipal employees are
not aspects of the police power, but rather are matters of local self-government.
Because this is not a matter of statewide concern, the ordinances should be upheld
as a matter of self-governance and should prevail against R.C. 9.481 as home-rule
enactments.
                       B. R.C. 9.481 Is Not a General Law
       {¶ 49} Even if residency requirements were not a matter of local self-
government, R.C. 9.481 is not a general law. To qualify as a general law under
the test established in Canton v. State, 95 Ohio St.3d 149, 2002-Ohio-2005, 766
N.E.2d 963, syllabus, a state statute must “(1) be part of a statewide and
comprehensive legislative enactment, (2) apply to all parts of the state alike and
operate uniformly throughout the state, (3) set forth police, sanitary, or similar
regulations, rather than purport only to grant or limit legislative power of a
municipal corporation to set forth police, sanitary, or similar regulations, and (4)
prescribe a rule of conduct upon citizens generally.” “[S]ections within a chapter
will not be considered in isolation when determining whether a general law
exists.” Mendenhall, 117 Ohio St.3d 33, 2008-Ohio-270, 881 N.E.2d 255, ¶ 27.
       {¶ 50} Although R.C. 9.481 is part of a statewide and comprehensive
legislative enactment, and no part of the state is exempt from the requirements of




                                        20
                                 January Term, 2009




the statute, thus satisfying the first and second elements of the general-law test, it
fails to satisfy the third and fourth elements.
        {¶ 51} By merely eliminating the authority of political subdivisions to
require any of their employees to reside in a specific area of the state, R.C. 9.481
fails to set forth police, sanitary, or similar regulations. R.C. 9.481 can only be
said to limit the legislative power of a municipal corporation to set forth police,
sanitary, or similar regulations. Thus, it fails to satisfy the third element. The
statute also does not meet the fourth element because it does not prescribe a rule
of conduct upon citizens generally. R.C. 9.481 affects only those citizens who are
employees of political subdivisions.
        {¶ 52} In essence, R.C. 9.481 creates two distinct classes of state of Ohio
employees: (1) political subdivision employees, who cannot be required to live in
a specific area of the state, and (2) all other employees, who may be required to
live in a specific area of the state. This clear division limits political subdivisions’
ability to establish residency requirements, but imposes no such limitations upon
all other employers. Because citizens of the state receive differing treatment
depending upon whether they are affiliated with political subdivisions, R.C. 9.481
fails to satisfy the fourth element of the general-law test. The ordinances may
conflict with R.C. 9.481, but they do not conflict with a general law of the state.
                                   IV. Conclusion
        {¶ 53} Because the majority’s reading of Section 34 is overly expansive,
granting a level of legislative power beyond the language of that section and the
intentions of its drafters, I respectfully dissent. I would hold that (1) Section 34
applies only to work-related matters, (2) residency is not a work-related matter,
(3) R.C. 9.481 was not validly enacted under Section 34, and (4) these municipal
enactments that impose residency requirements prevail over R.C. 9.481 as a




                                          21
                            SUPREME COURT OF OHIO




matter of home rule because they involve a matter of local self-government and
because R.C. 9.481 is not a general law.
       MOYER, C.J., concurs in the foregoing opinion.
                              __________________
       Anthony L. Geiger, Director of Law, for appellee city of Lima in case No.
2008-0128.
       Max Rothal, Director of Law, and Deborah M. Forfia and Stephanie H.
York, Assistant Directors of Law, for appellees city of Akron and Mayor Donald
L. Plusquellic in case No. 2008-0418.
       Richard Cordray, Attorney General, Benjamin C. Mizer, Solicitor General,
Michael L. Stokes, Assistant Solicitor, and Pearl M. Chin and Sharon A. Jennings,
Assistant Attorneys General, for appellant state of Ohio.
       Faulkner, Muskovitz & Phillips, L.L.P., Susannah Muskovitz, Robert M.
Phillips, and Ryan J. Lemmerbrock, for appellants Fraternal Order of Police,
Akron Lodge No. 7, Akron Firefighters Association, IAFF Local 330, Paul
Hlynsky, and Phil Gauer in case No. 2008-0418.
       Livorno & Arnett Co., L.P.A., and Henry A. Arnett, urging reversal for
amicus curiae Ohio Association of Professional Fire Fighters.
       Iris Torres Guglucello, Director of Law, and Anthony J. Farris, Deputy
Director of Law; and The Chandra Law Firm, L.L.C., Subodh Chandra, and Jaime
Bouvier, urging affirmance for amicus curiae city of Youngstown.
       Green & Green, Thomas M. Green, Patrick J. Bonfield, Jane M. Lynch,
and Jared A. Wagner, urging affirmance in case No. 2008-0128 for amicus curiae
city of Dayton.
       Paul L. Cox and Gwen Callender, urging reversal in case No. 2008-0128
for amicus curiae Fraternal Order of Police of Ohio, Inc.




                                           22
                              January Term, 2009




       Schottenstein, Zox & Dunn Co., L.P.A., Stephen L. Byron, and Stephen J.
Smith; and John Gotherman, urging affirmance for amicus curiae Ohio Municipal
League.
       Adam Loukx, Acting Director of Law, and John Madigan, General
Counsel, urging affirmance for amicus curiae city of Toledo.
       Matthew J. Rossman, urging affirmance in case No. 2008-0128 for amicus
curiae Urban Development Lab, Case Western University School of Law.
       Dolores F. Torriero, urging affirmance in case No. 2008-0128 for amicus
curiae Ohio Public Employer Labor Relations Association.
       Robert J. Triozzi, Director of Law, Thomas J. Kaiser, Chief Trial Counsel,
and Gary S. Singletary, Assistant Director of Law, urging affirmance in case No.
2008-0128 for amicus curiae city of Cleveland.
       The Law Offices of Warner Mendenhall, Inc., Warner Mendenhall, and
Jacquenette S. Corgan, urging reversal in case No. 2008-0418 for amicus curiae
Jon K. Burdeshaw.
                           ______________________




                                       23